Citation Nr: 1243840	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left eye surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for complications following a November 2008 eye surgery. He argues that the surgery led to loss of vision in the left eye, requiring multiple surgeries for correction.

38 U.S.C.A. § 1151 provides generally that, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The pertinent evidence of record includes VA treatment records reflecting that the Veteran underwent pars plana vitrectomy of the left eye for removal of lens fragments in November 2008 at the Durham VA Medical Center (VAMC).  It was noted that informed consent was obtained prior to the procedure.  The surgical procedure report reflects that there was a supervising practitioner as well as another practitioner and fellow performing the actual procedure.

VA outpatient treatment records following the surgery reflect that the Veteran complained of loss of vision in the left eye and symptoms such as swelling of the eyelid, drainage, and discomfort of the left eye.  He subsequently underwent surgery to remove the lens fragments in December 2008.  Post-operative chorodials occurred and persistent glaucoma (steroid-induced) prompted an Ahmed shunt procedure in March 2009.  Private treatment records from Dr. B. dated in 2010 and 2011 reflect that the Veteran continued to complain of vision loss and left eye problems.  He underwent penetrating keratoplasty of the left eye in May 2010 and another corneal transplant in January 2012.  

In various written statements and during the Veteran's July 2012 Board hearing, he reported that his first eye surgery was performed by a young trainee who was not wearing medical clothing.   The Veteran indicated that he did not recall signing any consent form.  He indicated that the procedure only took a few minutes, and when he went to see the physician on duty afterwards, she told him that the cataract was not completely removed and he would have to undergo a second surgery.  The second surgery was performed by the same young physician.  This surgery was again inadequate, and he had to have a third surgery that day by the supervising physician that same day.  The Veteran reported that he could not see out of the left eye for three years following the surgeries.  He finally saw a private physician Dr. B., who performed additional surgery.  The Veteran reported that Dr. B. indicated that VA injected a valve during one of the procedures incorrectly and he had to correct this through surgery.  In addition, the Veteran indicated that his treating physician at the Beckley VAMC said that his eye damage was a result of the surgeries.  He reported that even though the private surgeries improved his vision, he still did not have as good as vision in the left eye as he did prior to the surgery.

The Board notes that the Veteran was afforded a VA examination in May 2009 for opinion as to whether the Veteran suffered additional disability due to VA surgical treatment, the proximate cause of which was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery and follow-up care, or whether the disability was due to an event not reasonably foreseeable.  The examiner indicated that it was true that the Veteran's poor vision was due to complications related to the surgeries.  However, he did not find any elements of carelessness, negligence, error of judgment, or lack of proper skill involved.  The examiner failed to indicate whether any residual disability resulting from the eye surgery was due to an event not reasonably foreseeable.  

Given that the May 2009 opinion is inadequate, the Board finds that a contemporaneous VA examination to obtain medical opinions as to whether the Veteran has additional disability from the November 2008 left eye surgery which was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in their furnishing of surgical and follow-up care, or due to an event not reasonably foreseeable, would be helpful in resolving the matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  
A review of the claims file includes treatment records from the Beckley VAMC in dated through December 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Beckley VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2011.

In addition, as noted above, the Veteran indicated that he did not given a consent form prior to the November 2008 surgery. The Board notes that while records from the Durham VAMC indicated that informed consent was obtained prior to the procedure, the claims file does not contain a copy of an informed consent form. 

To date, no attempt has been made to obtain a copy of the informed consent form and to the extent that such form relates to an element required to establish entitlement to compensation under 38 U.S.C. § 1151, it may contain evidence pertinent to this appeal and should be obtained on remand.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

 1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed residual left eye disability, in particular records from Beckley VAMC dated from December 2011, and a copy of the informed consent form related to the eye surgery performed at the Durham VAMC in November 2008.  If the Veteran identifies any other pertinent medical or other related records that have not been obtained, to specifically include additional records from private physician Dr. B., the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current residuals disabilities related to the November 2008 left eye surgery.   Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of the November 2008 surgery.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering his or her opinion, the physician should address whether, in performing the November 2008 left eye surgery, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinion, the physician should consider and address the medical evidence, to specifically include evidence documenting vision loss and various left eye complaints following the surgery and the reports of additional left eye surgeries, as well as the Veteran's assertions.

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	

_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



